DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-13 would be allowable except for the objection(s) set forth in this Office action.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 recites the limitation "the switching frequency" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ON/OFF duty cycle" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 inherit the same from claim 1. 
Claim 11 recites the limitation "the switching frequency" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the ON/OFF duty cycle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 inherit the same from claim 11.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Claim 15 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-10; prior art fails to disclose or suggest, inter alia, a power factor correction circuit comprising: a controller configured to control the switches such that: one pair of the first and second pairs of switches is switched on and off at an AC input frequency of an AC input signal and the other pair of the first and second pairs of switches is switched on and off at high frequency; and the switching frequency is alternated between the first and second pairs of switches every n cycles of the AC input frequency where n is an integer.
Claims 11-13; prior art fails to disclose or suggest, inter alia, a method of operating a bridge rectifier comprising: one pair of the first and second pairs of switches is switched at the AC line frequency, the other pair of the first and second pairs of switches is operated at high frequency, and the switching frequency is alternated between the first and second pairs of switches every n cycles of the AC line frequency where n is an integer.
Claim 15; prior art fails to disclose or suggest, inter alia, a method of operating a rectifier comprising first and second pairs of switches in a bidirectional power supply comprising: for AC-DC conversion: switching one pair of the first and second pairs of switches at an AC input .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GARY L LAXTON/           Primary Examiner, Art Unit 2896                                           12/08/2022